Citation Nr: 1132919	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. M.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At his April 2011 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran does not have residual disability attributable to a hip injury sustained during his active military service.

2.  By a July 2002 decision, the Board denied a claim of service connection for PTSD.  

3.  Evidence received since the Board's July 2002 decision is cumulative and redundant of evidence of record at the time of the July 2002 decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A July 2002 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's petition to reopen and claim of service connection were received in November 2007 and December 2007, respectively.  In December 2007, the RO sent to the Veteran a letter informing him that he had previously been denied service connection for PTSD and therefore needed to submit new and material evidence; he was advised of the definition of such.  The letter noted that he had been previously denied in August 1989, December 1991, and July 1992.  The Board notes, however, that service connection had also been denied by the RO in January 1996.  The Veteran appealed that denial to the Board, which issued a final decision in July 2002.  Although the RO's December 2007 letter does not adequately comply with the requirements of Kent, supra, as it misidentified the date of the decision in which the Veteran was last denied entitlement to service connection, the Board finds this error to be nonprejudicial as the purpose of VCAA notice has been satisfied.  In that regard, the Board notes that the December 2007 letter informed the Veteran that his claim had been previously denied because the evidence did not support a finding that PTSD was attributable to his military service.  The letter also stated that the Veteran should submit detailed information regarding the traumatic event(s) that resulted in his PTSD.  A review of the Board's July 2002 decision reveals that service connection was denied because "the record does not support a finding that the veteran has [PTSD] attributable to his military service, or any incident therein."  

Thus, the purpose of notice (i.e., to advise the claimant of the evidence and information necessary to reopen the claim) was satisfied.  Further, the RO's December 2007 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection.  He was also advised of VA's duty to assist, of the information already in VA's possession, and of the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

Upon receipt of the Veteran's claim of service connection for residuals of a right hip injury, the RO sent to him a January 2008 letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim of service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and that the December 2007 letter afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  Pertinent evidence includes his service treatment records (STRs), VA treatment records and examination report, and lay statements in support of his claims, to include his April 2011 hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  

The Board notes that the Veteran has not been afforded VA examinations in connection with his current claims.  However, the duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed in detail below, new and material evidence has not been submitted and the Veteran's claim of service connection for PTSD has not been reopened; therefore, an examination is not required in connection with that claim.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for a right hip disability under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds, however, that the evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  As will be discussed in detail in the analysis below, there is no evidence that the Veteran has residual disability that is attributable to a hip injury incurred during his active military service.  Further, although his complaints of pain are competent lay evidence of persistent or recurrent symptoms of a disability, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (holding that a veteran is competent to describe observable symptoms, such as pain), there is no competent evidence that suggests that the Veteran's hip pain may be related to military service.  The Veteran's STRs document an injury to his right hip; however, no residual disability was noted.  Further, despite the numerous post-service treatment records showing complaints of knee and shoulder pain, there is no evidence that the Veteran had complained of hip pain.  

Accordingly, the Board finds that there is no evidence of continuity of symptomatology so as to warrant a medical examination in this case.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  Further, the only evidence suggesting a link between the Veteran's hip pain and his service is his own statements.  However, there is no indication that the Veteran has the requisite medical knowledge to identify the etiology of his pain, especially in light of the fact that the evidence fails to document any hip disability.  Thus, there is no requirement to obtain a VA medical examination in this case.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

The Veteran has indicated that during service, he sustained an injury to his right hip when he fell from a dock onto a railroad track and rock.  The Veteran's STRs show that in March 1969, he was seen for complaints of tenderness and ecchymosis in the right inguinal area.  It was noted that that area was hit by a railroad tie.  An x-ray taken at that time was negative.  The Veteran was noted to have a full range of hip motion.  He was again seen in April 1969.  It was noted that he had fallen off of a boat, landing on and hitting a railroad track.  X-rays taken at that time were negative.  The remainder of the Veteran's STRs are silent for complaints or treatment related to the hip or the railroad tie/track injury.   They do, however, show treatment for a sore throat, swollen right ankle, and a painful left foot.  A June 1969 report of medical history shows the Veteran's assertion that he was in very good health at that time.  

Post-service medical records are silent for complaints of hip pain.  They do not reveal any diagnosis related to the right hip, to include arthritis, or disability related to the in-service fall.  They are, however, replete with references to chronic neck, shoulder, and knee pain, none of which has been linked the Veteran's in-service fall.  During his April 2011 hearing, the Veteran specifically indicated that he was not being treated for right hip pain or arthritis.  He did state that his hip ached and that he took medication to relieve the pain, although he could not recall the name of the medication.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed disability related to his in-service fall.  Although the Veteran has stated that his right hip aches, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Moreover, there is no evidence of a chronic disease in service.  Although the Veteran's suffered a fall in service, x-rays taken subsequent to that incident were negative.  Nor is there evidence to support a finding of continuity of symptomatology.  The Board finds that the absence of documentation of complaints of hip pain, despite the numerous treatment records showing complaints of knee, neck, and shoulder pain, weighs against a finding that the Veteran has indeed suffered from hip pain continuously since service.  

Further, although lay evidence may be sufficient to establish a current diagnosis, the Board finds that this is not a situation in which lay evidence sufficient to diagnose a knee disability has been presented.  See Jandreau, 492 F.3d at 1377 (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  As stated previously, the Veteran has not proffered any lay evidence of a current diagnosis.  Further, to the extent that the Veteran believes he suffers from arthritis in his right hip, although the Veteran is competent to describe symptoms of a disability, such as pain, he is not competent to diagnose arthritis, as that is not a disability uniquely characterized by symptomatology that a lay person can distinguish from other disease.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (noting that degenerative arthritis must be established by x-ray findings).

In essence, there is no evidence, lay or medical, to support a finding that the Veteran has at any point since filing his claim experienced a residual disability related to his in-service fall.  Without sufficient evidence that the Veteran has residual disability that was incurred as a result of disease or injury during active military service, the Board concludes that service connection is not warranted for a right hip disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2010).  

B.  Petition to Reopen

The Veteran was previously denied service connection for PTSD by way of August 1989 and December 1991 rating decisions.  The Veteran did not pursue an appeal of those denials and the August 1989 and December 1991 RO decisions therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (1989 & 1991).  In a January 1996 decision, the RO determined that new and material evidence had been submitted to reopen the Veteran's previously claim of service connection for PTSD.  The RO then denied that claim on the merits.  The Veteran appealed that denial to the Board and in a July 2002 decision, the Board reopened the claim and denied service connection for PTSD on the merits.  The Veteran did not appeal the July 2002 decision and it too became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

As a result of the finality of the July 2002 decision, a claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996); ); 38 C.F.R. § 3.156 (2010).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the July 2002 Board decision included:  the Veteran's STRs, VA outpatient treatment records, a June 1991 VA examination report, and lay statements in support of his claim.

Notably, the evidence before the Board in July 2002 included the Veteran's reported in-service stressors of survivor's guilt, killing a fellow soldier, having witnessed a fellow soldier being killed, and having a gun pointed at him by a member of the Panamanian National Guard while he was participating in the Jungle Operations Training Center (JOTC) in Panama.  The June 2001 VA examiner diagnosed the Veteran as having PTSD as a result of his reported in-service stressors.  

In denying the claim of service connection in July 2002, the Board found that the Veteran's allegations that he witnessed the killing of a fellow soldier and that he accidentally killed a fellow soldier during training exercises were not credible.  The Board noted that at the prior times that the Veteran had filed his claims of service connection for PTSD, he described general stressors such as survivor's guilt and did not describe the two incidents involving death until he submitted his substantive appeal in 1996.  The Board further noted that the Veteran had been asked on several occasions to provide the names of the two individuals and an estimate as to the month and year of the incidents so that VA could attempt to verify the alleged in-service stressors.  However, the Veteran had provided no such information at the time of the July 2002 decision.  

Since the July 2002 Board decision, the new evidence that has been added to the record includes:  VA outpatient treatment records, to include PTSD group therapy notes; January 2008 and November 2010 letters from a VA staff psychiatrist; an April 1969 letter of appreciation form the Army JOTC; and lay statements in support of the Veteran's claim, to include his April 2011 hearing testimony.  

A review of the medical evidence shows treatment related to PTSD.  The VA staff psychiatrist noted a diagnosis of PTSD and stated that he felt reasonably certain that the Veteran's request for service-connected benefits was justified.  In a statement received in March 2008, the Veteran reported witnessing the death of a fellow soldier and having a shotgun held to his head by a Panamanian police official.  In July 2010, the Veteran was asked to furnish more specific details regarding his alleged in-service stressors, to include the name and unit assignment of the soldier whose death he witnessed and the approximate date of the stressful incident.  In response, the Veteran stated that while training troops at the JOTC, he had a 12-gauge shotgun held to his head and witnessed the shooting of "someone else" with the same gun.  During his April 2011 hearing, the Veteran stated that he could not remember the name or unit of the soldier whose death he witnessed.  At the hearing, the Veteran also submitted an April 1969 letter of appreciation acknowledging the Veteran's laudable devotion to duty.  

The Board finds that the evidence submitted since the July 2002 Board decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is cumulative of evidence of record before the Board in July 2002.  The Veteran had previously reported his in-service stressors to be witnessing the death of a fellow soldier and having a gun held to his head.  The prior evidence also contained a diagnosis of PTSD and showed treatment for that condition.  Thus, the newly submitted evidence showing diagnoses of and treatment for PTSD is merely cumulative of the previously submitted evidence.  Further, the VA staff psychiatrist's statement does not address the Veteran's alleged stressors, nor does the 1969 letter of appreciation.  

As for the Veteran's statements, he has not provided further detail with regard to his alleged in-service stressors.  Thus, his lay statements are merely cumulative of the statements previously of record.  Further, although the credibility of new evidence is to be presumed, the Board is not required "to consider the patently incredible to be credible."  Justus, supra, see King v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion")).  In this case, it was previously determined that the Veteran's assertions with regard to his in-service stressors were not credible.  Thus, without additional information regarding his alleged in-service stressors, there is no duty to again attempt to verify those stressors in this case.  See Shade, supra.  

In sum, the new evidence is cumulative and redundant of previously submitted evidence and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and it does not raise a reasonable possibility of substantiating the claim or trigger VA's duty to assist.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for PTSD must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

Service connection for a right hip disability is denied.

As new and material evidence to reopen a claim of service connection for PTSD has not been submitted, the claim to reopen is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


